                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARK WILK,

      Plaintiff,                                  Case No. 18-cv-13141
                                                  Hon. Matthew F. Leitman
v.

COMMISSIONER OF SOCIAL
SECURITY,

     Defendant.
__________________________________________________________________/

                                 JUDGMENT

      For the reasons stated in the Order issued on this date, it is ORDERED and

ADJUDGED that Plaintiff’s Motion for Summary Judgment is GRANTED IN

PART, Defendant’s Motion for Summary Judgment is DENIED, and this action is

REMANDED for further administrative proceedings.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: September 12, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 12, 2019, by electronic means and/or
ordinary mail.
                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764


                                        1
